By the court
Held :
1. The demurrer to the indictment was properly overruled. The facts stated in the indictment are sufficient to constitute the offence defined in the act of April 15, 1857, “ to provide for the more adequate punishment of .the crime of maliciously killing and injuring horses and other animals (S. & C. 74), as follows: “ That if any person or persons . . . shall wilfully and maliciously injure any such animal or animals [horse, mule, etc.], the property of another, to the amount of,” etc., “ such person or persons shall, upon conviction thereof, be ” punished as prescribed in the act.
2. The refusal of the court below to permit the accused to answer the questions asked him concerning what he had said to Chapman and Miller, will not justify a reversal of the judgment, because it does not appear from the record what was proposed to be proved by the answers, had they been given. And therefore, as it does not appear but that the answers would have been immaterial, we cannot say that the accused was prejudiced by not being allowed to answer the questions. Scovern v. The State, 6 Ohio St. 288; Hollister & Smith v. Reznor, 9 Ohio St. 1; Gandolfo v. The State, 11 Ohio St. 114.

Judgment ajji/rmed.